
	

114 HR 1408 : Mortgage Servicing Asset Capital Requirements Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1408
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To require certain Federal banking agencies to conduct a study of the appropriate capital
			 requirements for mortgage servicing assets for banking institutions, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Mortgage Servicing Asset Capital Requirements Act of 2015. 2.Study of mortgage servicing assets (a)DefinitionsIn this section:
 (1)Banking institutionThe term banking institution means an insured depository institution, Federal credit union, State credit union, bank holding company, or savings and loan holding company.
 (2)Basel iii capital requirementsThe term Basel III capital requirements means the Global Regulatory Framework for More Resilient Banks and Banking Systems issued by the Basel Committee on Banking Supervision on December 16, 2010, as revised on June 1, 2011.
 (3)Federal banking agenciesThe term Federal banking agencies means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, and the National Credit Union Administration.
 (4)Mortgage servicing assetsThe term mortgage servicing assets means those assets that result from contracts to service loans secured by real estate, where such loans are owned by third parties.
 (5)NCUA capital requirementsThe term NCUA capital requirements means the proposed rule of the National Credit Union Administration entitled Risk-Based Capital (80 Fed. Reg. 4340 (January 27, 2015)). (6)Other definitions (A)Banking definitionsThe terms bank holding company, insured depository institution, and savings and loan holding company have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (B)Credit union definitionsThe terms Federal credit union and State credit union have the meanings given those terms in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
					(b)Study of the appropriate capital for mortgage servicing assets
 (1)In generalThe Federal banking agencies shall jointly conduct a study of the appropriate capital requirements for mortgage servicing assets for banking institutions.
 (2)Issues to be studiedThe study required under paragraph (1) shall include, with a specific focus on banking institutions—
 (A)the risk to banking institutions of holding mortgage servicing assets; (B)the history of the market for mortgage servicing assets, including in particular the market for those assets in the period of the financial crisis;
 (C)the ability of banking institutions to establish a value for mortgage servicing assets of the institution through periodic sales or other means;
 (D)regulatory approaches to mortgage servicing assets and capital requirements that may be used to address concerns about the value of and ability to sell mortgage servicing assets;
 (E)the impact of imposing the Basel III capital requirements and the NCUA capital requirements on banking institutions on the ability of those institutions—
 (i)to compete in the mortgage servicing business, including the need for economies of scale to compete in that business; and
 (ii)to provide service to consumers to whom the institutions have made mortgage loans; (F)an analysis of what the mortgage servicing marketplace would look like if the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets—
 (i)were fully implemented; and (ii)applied to both banking institutions and nondepository residential mortgage loan servicers;
 (G)the significance of problems with mortgage servicing assets, if any, in banking institution failures and problem banking institutions, including specifically identifying failed banking institutions where mortgage servicing assets contributed to the failure; and
 (H)an analysis of the relevance of the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets to the banking systems of other significantly developed countries.
 (3)Report to congressNot later than 180 days after the date of enactment of this Act, the Federal banking agencies shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing—
 (A)the results of the study required under paragraph (1); (B)any analysis on the specific issue of mortgage servicing assets undertaken by the Federal banking agencies before finalizing regulations implementing the Basel III capital requirements and the NCUA capital requirements; and
 (C)any recommendations for legislative or regulatory actions that would address concerns about the value of and ability to sell and the ability of banking institutions to hold mortgage servicing assets.
					
	Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk
